Citation Nr: 0829868	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a back injury with degenerative disc 
disease at L4-5 and L5-S1, with parasthesia of the left leg, 
prior to September 26, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a back injury with degenerative disc 
disease at L4-5 and L5-S1, with parasthesia of the left leg, 
from September 26, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued the veteran's 10 
percent disability rating for residuals of a back injury with 
degenerative disc disease at L4-5 and L5-S1, with parasthesia 
of the left leg.  In June 2007, the Board remanded this case 
for additional development.  

In a November 2007 rating decision, the RO increased the 
veteran's disability rating to 20 percent, as of the date of 
this VA examination, which was conducted on September 26, 
2007.  As this does not represent the highest possible 
benefit, this issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In December 2006, the appellant testified at a hearing at the 
RO before a Veterans Law Judge (Travel Board hearing); a copy 
of this transcript is associated with the record.  The 
Veteran's Law Judge who presided over this hearing has ceased 
his employment with the Board.  In an April 2008 letter, the 
veteran was informed that the law provides that the Veterans 
Law Judge who conducts a hearing in a case shall participate 
in the final determination of the veteran's claim.  38 C.F.R. 
§ 20.707 (2007).  The letter offered the veteran a new 
hearing and informed him that if he did not respond within 30 
days, the Board would assume he did not want an additional 
hearing.  The veteran did not respond to the letter, and a 
decision will be made on the appellate record as it is.






FINDINGS OF FACT

1.  During the appeal period prior to September 26, 2007, the 
veteran's residuals of a back injury with degenerative disc 
disease at L4-5 and L5-S1, with parasthesia of the left leg, 
were not manifested by incapacitating episodes or forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

2.  Beginning September 26, 2007, the veteran's residuals of 
a back injury with degenerative disc disease at L4-5 and L5-
S1, with parasthesia of the left leg, were not manifested by 
incapacitating episodes or forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.

3.  The veteran's service-connected lumbosacral spine 
disorder has not caused neurological manifestations at any 
time over the appeals period. 


CONCLUSIONS OF LAW

1.  For the appeal period prior to September 26, 2007, the 
criteria for a rating in excess of 10 percent for residuals 
of a back injury with degenerative disc disease at L4-5 and 
L5-S1, with parasthesia of the left leg were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Code 5243-5236 (2007).

2.  For the appeal period beginning September 26, 2007, the 
criteria for a rating in excess of 20 percent for residuals 
of a back injury with degenerative disc disease at L4-5 and 
L5-S1, with parasthesia of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Code 5243-5236 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the notification requirements set out above were 
satisfied by way of a June 2003 letter sent to the appellant 
that fully addressed all of these notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  In addition, a 
letter sent to the veteran in July 2004 again provided this 
notification.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The Board acknowledges that the June 2003 and July 2004 
letters sent to the veteran do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome for the reasons discussed below.  In this 
case, the veteran was provided with correspondence regarding 
what was needed to support his claim for increase.  
Specifically, an August 2005 statement of the case provided 
the veteran with the criteria necessary for entitlement to 
higher disability ratings for disabilities of the lumbar 
spine.  In his December 2006 videoconference hearing, the 
veteran expressed that his back disability had worsened, and 
explained the ways in which it affected his daily living, 
including that he cannot sit, stand or stoop for any length 
of time.  Moreover, in his September 2007 VA examination, the 
veteran was prompted to inform the examiner how his back 
disorder symptoms affected his employment and daily life, and 
whether the veteran had any incapacitating episodes.  Based 
on the above, any notice deficiencies with regard to the 
holding in Vazquez do not affect the essential fairness of 
the adjudication. For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated the record.  The veteran 
was provided an opportunity to set forth his contentions 
during the hearing before a Veterans Law Judge.  The 
appellant was afforded VA medical examinations in September 
and October 2007.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court), in Hart v. Mansfield, 21 Vet. App. 505 
(2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

The veteran's claim for an increase in disability rating for 
his back disability was received by the RO on May 13, 2003.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

The veteran's service-connected back disability is currently 
rated under Diagnostic Codes 5243-5236.  The current 
Diagnostic Codes 5235 - 5243 are to be rated in accordance 
with the General Formula, unless, Diagnostic Code 5243 is 
evaluated under the Formula for Incapacitating Episodes.  
Under the General Formula, for spine disabilities with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides a 10 percent 
disability rating for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees, 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2007).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months, a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months and a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  The regulation provides 
that, for purposes of ratings under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Entitlement to a disability rating in excess of 10 percent 
prior to September 26, 2007

The veteran was service connected at a 10 percent disability 
rating during the appeal period prior to September 26, 2007.  
At his videoconference hearing, he contended that his back 
disability warrants a higher disability rating during this 
time.

A June 2003 VA examination for peripheral nerves shows that 
there was some tenderness with straightening of the normal 
odontic curve.  Straight leg raising was negative.  There was 
slight subjective numbness to the lateral aspect of the left 
calf compared to the right.  Reflexes were present at the 
Achilles tendon on the left but not at the knee.  There was 
no atrophy of the muscles of the left leg.  The veteran's 
range of motion was extension to 5 degrees, flexion to 6 
degrees, lateral flexion of 20 degrees bilaterally and 
lateral rotation of 10 degrees bilaterally.  All limits were 
associated with pain as evidenced by grimacing.  The veteran 
could stand on his heels and toes and partially squat.  
However, there was pain in all these maneuvers.  X-rays 
showed some narrowing of the disc space at L4-5 and L5-S1.  
The assessment was degenerative disc disease with left nerve 
root involvement.  The examiner noted that, in terms of the 
DeLuca provisions, since the veteran had a back condition, he 
would have a decrease in range of motion and an increase in 
fatigability and strength, but that these were not 
quantitated with any medical certainty.  In addition, the 
examiner noted that the veteran had not been hospitalized or 
placed at bedrest over the previous year.  

An August 2004 VA spine examination report shows that the 
veteran had a normal gait and no scoliosis.  The veteran's 
range of motion, with complaints of pain at the end of the 
range, was forward flexion at 90 degrees, extension at 30 
degrees, right and left lateral bending at 30 degrees each, 
and right and left lateral rotation at 30 degrees each.  
Repetitive motion did not change his range or symptoms.  He 
was tender in the region of L5.  Straight leg raising caused 
back pain without sciatica at 80 degrees bilaterally. The 
veteran's hips had a painless range of motion.  The veteran's 
deep tendon reflexes were active in the ankles and absent in 
the knees bilaterally.  The veteran could walk on his heels 
and toes without difficulty and squat and rise from the 
squatting position without assistance.  The examiner noted 
that he could detect no motor weakness, sensory deficit or 
evidence of atrophy in the thighs or the legs.  A 
contemporaneous x-ray revealed small osteophytes at L4-5 and 
L5-S1 without significant narrowing of the disc.  The 
impression was degenerative disc disease, L4-5 and L5-S1.  
The examiner noted that he found no neurological deficit to 
explain the paresthesias, as the veteran had no muscle 
atrophy to suggest any significant weakness.  The examiner 
indicated that he could detect no objective evidence of 
weakness, incoordination, fatigability or loss of motion due 
to the above.

VA treatment records beginning in October 2006 do not show 
any reports of back pain.  An April 2007 VA medical record 
shows that the veteran's extremities were without clubbing, 
cyanosis or edema, and that pulses were 2+ and equal 
throughout.

The veteran's service-connected back disability does not meet 
the criteria for a higher rating under Diagnostic Codes 5243-
5236 for the appeal period prior to September 25, 2007.  With 
the exception of the range of motion measurements taken at 
the June 2003 VA examination, there is no evidence in the 
claims file that, during this time, the veteran's back 
disability was manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or that the combined range of motion of the 
thoracolumbar spine was not greater than 120 degrees.  The 
August 2004 VA spine examination report shows that the 
veteran had a normal gait and no scoliosis.  His forward 
flexion was to 90 degrees, and the combined range of motion 
of his lumbar spine was 240 degrees.  There was no evidence 
of muscle spasm.  The veteran had no objective evidence of 
weakness, incoordination, fatigability or loss of motion.  In 
addition, there was no evidence of incapacitating episodes.  
The Board notes that the veteran's range of motion 
measurements at his June 2003 examination were well below 
these levels.  However, the Board finds that the 
preponderance of the evidence to reflect that the 
manifestation of the veteran's back disability do not 
indicate that the veteran's range of motion was actually 
limited to this extent.  As such, the Board finds the 
veteran's back disability does not warrant a higher rating 
for his time period. 38 C.F.R. § 4.71a, Diagnostic Codes 
5236, 5243.

The Board has considered rating the veteran's back disability 
under other Diagnostic Codes pertaining to disabilities of 
the spine.  As noted above, the current Diagnostic Codes for 
spine disabilities are rated under the General Formula, and 
the veteran's back disability would not warrant a higher 
disability rating under the General Formula.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5237, 5238, 5239, 5240, 5241, 
5242 (2007).

Prior to the most recent amendment to the spine regulations, 
intervertebral disc syndrome (IVDS) was rated under 
Diagnostic Code 5293, which was amended in September 2002 and 
September 2003.  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, mild intervertebral disc syndrome was to be rated at a 
10 percent disability rating, moderate intervertebral disc 
syndrome with recurring attacks was to be rated at a 20 
percent disability rating, and severe intervertebral disc 
syndrome with recurring attacks with intermittent relief was 
to be rated at a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  However, 
these is no evidence that the veteran had moderate IVDS with 
recurring attacks at anytime over the appeals period.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, IVDS (preoperatively or postoperatively) 
is to be rated either on the basis of the total duration of 
incapacitating episodes or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, as there is no evidence that the 
veteran had incapacitating episodes at any time over the 
appeal period, this would not provide the veteran with a 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).   

Regarding the other Diagnostic Codes pertaining to lumbar 
spine disabilities in effect prior to September 25, 2003, the 
veteran's spine disability was manifested by no more than 
mild limitation of motion, there was no ankylosis, and no 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in the standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5288, 5292, 5295 (2003).

Entitlement to a disability rating in excess of 20 percent 
from September 26, 2007

The veteran was assigned a 20 percent disability rating under 
Diagnostic Codes 5243-5236 as of the date of his most recent 
VA examination, September 26, 2007.  At his videoconference 
hearing, he contended that his lumbar spine disability is 
more severe than is suggested by his current disability 
rating.

The September 2007 VA spine examination report shows that the 
veteran reported low back pain and that both legs "give 
out."  He indicated that the left was worse than the right 
and that pain radiated down this left leg.  His symptoms 
increased with prolonged sitting or standing and heavy 
lifting.  He was not being treated for his back at the time 
of the examination and had not had any physician prescribed 
bed rest on the prior year.  He indicated that he did not 
have flare-ups.  Upon examination, the veteran had a normal 
gait and could heel/toe walk without difficulty.  He 
complained of pain to light touch on the right side.  There 
was no list or muscle spasm.  His range of motion was forward 
flexion at 0 to 60 degrees, extension at 0 to 30 degrees, 
left and right lateral flexion at 30 degrees each, left 
lateral rotation at 0 to 20 degrees and right lateral 
rotation at 0 to 30 degrees.  The veteran complained of pain 
at the end point of each range with the exception of right 
lateral flexion and rotation.  There was no objective 
evidence of pain, and repetitive motion did not change 
anything.  He also complained of low back pain with rotation 
of the entire torso from the hips.  Deep tendon reflexes 
revealed 2+ knee jerk and ankle jerk bilaterally.  Straight 
leg raising at about 45 degrees bilaterally caused low back 
pain.  The long toe extensors were strong and sensation was 
intact to light touch in both feet.  The examiner noted that 
the veteran responded positively to a false test involving 
general pressure on the top of the head stating this also 
caused low back pain.  With the veteran in the sitting 
position, the examiner could straight leg raise to 80 degrees 
without pain, giving him a 5/5 positive Waddell sign.  
Contemporaneous x-rays of the lumbosacral spine revealed 
minimal narrowing of the L4-5 disc space and a small anterior 
spur on the upper portion of the L5 vertebra.  The impression 
was very mild degenerative disc disease at L4-5.  The 
examiner noted that he was unable to get an accurate 
assessment of the veteran's back or his ability to move or 
determine any real motion loss, and that the fact that the 
veteran had a 5/5 Waddell signs indicated rather extreme 
exaggeration and pain behavior.  The examiner indicated that 
the only objective finding is the very minimal change noted 
on the lateral x-ray at the L4-5 disc space.  The examiner 
concluded that the veteran's subjective complaints were not 
supported by objective physical findings.  The examiner noted 
that he could not address the DeLuca provisions without 
resort to mere speculation, but that there was no objective 
evidence of weakness, incoordination, fatigue or lack of 
endurance.  

An October 2007 VA neurological disorders examination report 
shows that the veteran had normal gait and station with good 
heel/tandem walk.  The examiner noted that the veteran would 
not walk in his toes because they were "swollen."  Motor 
strength was 5/5 in the right extremities, 5/5 in the left 
lower extremity and 4+/5 in the left upper extremity.  The 
examiner noted prominent give-way on the entire left side.  
The veteran had normal tone, bulk, dexterity and 
coordination.  Sensory was decreased in the left upper and 
lower extremities to all modalities.  Reflexes were 1-2+ in 
the upper extremities and increased on the left, 2 at the 
knees, and absent in the ankles.  Straight leg raising was 
negative.  The examiner noted that the findings were not 
consistent with lumbar spine disease but more suggestive of 
cervical spine disease.   The examiner noted that he could 
not address the DeLuca provisions without resort to mere 
speculation, but that there was no objective evidence of 
weakness, incoordination, fatigue or lack of endurance.  
A Magnetic resonance imaging (MRI) studies of the cervical 
spine revealed C3-4 central and C6-7 central and to the left 
disc herniations with spinal and foraminal stenosis.  A 
lumbar spine MRI revealed an annular tear at L-5 and L5-S1.  
The examiner noted that these tears can be quite painful 
though they do not produce neurological findings.  The 
examiner noted that he could not tie the veteran's cervical 
spine abnormalities to his time in service.

The veteran's service-connected back disability does not meet 
the criteria for a rating higher than 20 percent under 
Diagnostic Codes 5243-5236.  There is no evidence in the 
claims file that the veteran had forward flexion of the 
thoracolumbar spine limited to 30 degrees or favorable 
ankylosis of the entire thoracolumbar spine.  At his 
September 2007 VA spine examination the veteran's forward 
flexion was 0 to 60 degrees and there was no evidence of 
ankylosis.  There was no objective evidence of weakness, 
incoordination, fatigue or lack of endurance.  In addition, 
the examiner noted there were no incapacitating episodes. 
38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5243.

The Board has considered rating the veteran's back 
disability, as of September 26, 2007, under other Diagnostic 
Codes pertaining to disabilities of the spine.  However, as 
noted above, other than Diagnostic Code 5243, the current 
Diagnostic Codes for spine disabilities are rated under the 
General Formula only, and the veteran's back disability would 
not warrant a higher disability rating under the General 
Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237, 
5238, 5239, 5240, 5241, 5242 (2007).

The veteran's lumbar spine disability would not warrant a 
higher disability rating under Diagnostic Code 5293, 
effective prior to September 23, 2002.  As noted above, the 
veteran's back disability would need to be manifested by 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief in order to warrant a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  However, there is no evidence that the veteran's has 
had severe intervertebral disc syndrome with recurring 
attacks with intermittent relief at anytime over the appeals 
period.  In terms of Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003, the veteran has not 
had any incapacitating episodes at any time over the appeal 
period, so this would not provide the veteran with a higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

Regarding the other Diagnostic Codes pertaining to lumbar 
spine disabilities in effect prior to September 25, 2003, the 
veteran's spine disability is manifested by no more than 
moderate limitation of motion, and there is no ankylosis, no 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in the standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5288, 5292, 5295 (2003).

The Board notes that Note (1) following the General Rating 
Formula for Diseases and Injuries of the Spine provide that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  38 
C.F.R. § 4.71a.  The June 2003 VA examiner noted that 
straight leg raising was negative and there was no atrophy of 
the muscles of the left leg.  In his August 2004 medical 
examination, the examiner noted that he found no neurological 
deficit to explain the paresthesias, as the veteran had no 
muscle atrophy to suggest any significant weakness.  The 
September 2007 examiner noted that deep tendon reflexes 
revealed 2+ knee jerk and ankle jerk bilaterally and 
sensation was intact to light touch in both feet.  The 
October 2007 neurological examiner noted that the 
neurological findings were not consistent with lumbar spine 
disease but more suggestive of cervical spine disease.  He 
indicated that the veteran's annular tear at L-5 and L5-S1 do 
not produce neurological findings.  As such, a separate 
rating is not warranted.  

There is no evidence of record that, at any time over the 
appeals period, the veteran's service-connected back 
disability causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Therefore, the Board it is not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  Thus, the preponderance of the 
evidence is against the assignment of disability ratings in 
excess of those presently assigned over the appeals period 
for the veteran's back disability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 10 percent for residuals of 
a back injury with degenerative disc disease at L4-5 and L5-
S1, with parasthesia of the left leg, is denied for the 
appeal period prior to September 26, 2007.

A disability rating in excess of 20 percent for residuals of 
a back injury with degenerative disc disease at L4-5 and L5-
S1, with parasthesia of the left leg, is denied for the 
appeal period beginning September 26, 2007.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


